Citation Nr: 1532366	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  06-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1987 to September 1987 and from November 1987 to August 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Cleveland, Ohio, Regional Office which, in pertinent part, denied service connection for hypertension.  In July 2010, the Board, in pertinent part, remanded the issue of service connection for hypertension to the Houston, Texas, Regional Office (RO) for additional action.  In November 2012 and September 2014, the Board, in pertinet part, again remanded the issue of service connection for hypertension to the RO for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran's service treatment records reflect that he exhibited elevated blood pressure readings.  A March 1991 treatment record notes that the Veteran exhibited a blood pressure reading of 137/85.  An April 1992 record noted blood pressure of 110/90.  A January 1993 treatment record conveys that the Veteran exhibited a blood pressure reading of 141/72.  A November 1993 treatment record states that the Veteran exhibited a blood pressure reading of 138/92.  A December 1993 record notes blood pressure of 148/74.  

The Veteran afforded an October 2014 VA hypertension examination.  The Veteran presented a history of "hypertension since 1993 that was detected at Lakeland Air Force Base in San Antonio" and "taking medication ever since."  The Veteran was diagnosed with hypertension and the date of diagnosis was reported as "1993."  The examiner concluded that it was less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected disabilities.  The VA physician neither addressed whether the Veteran's hypertension originated during active service nor whether the Veteran's in-service elevated blood pressure readings represented the onset of his hypertension.  The AOJ noted that the examiner had failed to address the issue of whether the Veteran's hypertension originated during active service and returned the record to the examiner for clarification.  A February 2015 addendum to the October 2014 VA examination report conveys that "no aviable (sic) record of hypertension or treatment for hypertension in his service medical records" and "his claimed condition is less likely than not incurred in service."  The VA physician again failed to discuss the Veteran's in-service elevated blood pressure readings; his subjective history of having been diagnosed with hypertension during active service in 1993; or the notation in the October 2014 VA examination report stating that the Veteran's hypertension had been diagnosed in 1993.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination to address the etiology of his hypertension and its relationship to active service.  If possible, the examination should be conducted by a physician other than the physician who conducted the October 2014 VA examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance opinions as to the following:

a.  Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension had its onset during active service; is related to the Veteran's documented in-service elevated blood pressure readings; or otherwise originated during active service.  

b.  Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension is related to and/or increased in severity beyond its natural progression due to the his posttraumatic stress disorder (PTSD) and other service-connected disabilities.  

Service connection is in effect for PTSD, right foot plantar fasciitis with heel spurs and pes planus, left foot plantar fasciitis with heel spurs and pes planus, bilateral conjunctivitis with active pterygia and photophobia, tinnitus, and bilateral hearing loss.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

